                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

SFR SERVICES, LLC A/A/O JOHN
BRAUN AND BARBARA BRAUN,

                 Plaintiff,

v.                                                      Case No.: 2:19-cv-466-FtM-99MRM

GEOVERA SPECIALTY
INSURANCE COMPANY,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on Defendant’s Motion to Dismiss and Motion

to Strike (Doc. 4) filed in state court on June 19, 2019, prior to removal. Because the

Motion does not comply with this Court’s Local Rules and otherwise appears to raise a

Florida procedural rule that might not apply post-removal, the Court will deny the Motion

without prejudice and set a deadline for Defendant to respond to the Complaint (Doc. 3).

       Accordingly, it is now

       ORDERED:




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
      Defendant’s Motion to Dismiss and Motion to Strike (Doc. 4) is DENIED without

prejudice. Defendant must file a response to the Complaint (Doc. 3) on or before July

22, 2019.

      DONE and ORDERED in Fort Myers, Florida this 8th day of July, 2019.




Copies: All Parties of Record




                                         2
